Citation Nr: 1329557	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-12 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2009 rating decision by 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2011, the 
Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The issue on appeal was 
adequately explained to him and the submission of evidence 
which he may have overlooked and which would be advantageous 
to his position was suggested.  See 38 C.F.R. § 3.103(c) 
(2012). 


FINDING OF FACT

A bilateral hearing loss disability for VA compensation 
purposes was not manifest during active service or within 
the first post-service year and is not shown to have 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  
The Veteran was notified of the duties to assist and of the 
information and evidence necessary to substantiate his claim 
by correspondence dated in August 2009.

The notice requirements pertinent to the issue on appeal 
have been met and all identified and authorized records 
relevant to the matter have been requested or obtained.  The 
available record includes service treatment records, VA 
examination reports, and the Veteran's statements and 
testimony in support of his claim.  At his hearing in May 
2011 the Veteran reported that he had not discussed any 
hearing problems with his private medical care providers in 
the years after service and that he did not believe he had 
undergone a hearing examination in association with his 
employment with the United States Postal Service beginning 
in 1974.  There is no evidence of any additional existing 
pertinent records.  The Board finds that further attempts to 
obtain additional evidence would be futile.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a 
VA opinion it must ensure that the examination or opinion is 
adequate.  The medical opinions obtained in this case are 
adequate as they are predicated on a substantial review of 
the record and medical findings and consider the Veteran's 
complaints and symptoms.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion as to the issue on appeal has been 
met.  38 C.F.R. § 3.159(c)(4) (2012).  The available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law 
and regulations and to adjudicate the claim would not cause 
any prejudice to the appellant. 



Service Connection

Service connection may be granted for a disability resulting 
from injury suffered or disease contracted in line of duty 
or for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2012).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2012).  Where a veteran is seeking 
service connection for any disability, due consideration 
shall be given to the places, types, and circumstances of 
the veteran's service as shown by the veteran's service 
record, the official history of each organization in which 
the veteran served, the veteran's medical records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002).

Service connection can be granted for certain chronic 
diseases if manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2012).  Sensorineural hearing loss is a 
chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology 
applies to those conditions explicitly recognized as chronic 
under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 
1331 (Fed. Cir. 2013).  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), however, has held that even 
though a disease is not included on the list of presumptive 
diseases a nexus between the disease and service may 
nevertheless be established on the basis of direct service 
connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship 
between a current disability and the continuity of 
symptomatology demonstrated if the condition is not one 
where a lay person's observations would be competent.  
Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay 
evidence is competent and sufficient in a particular case is 
an issue of fact and lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

Lay evidence presented by a veteran concerning his 
continuity of symptoms after service may generally be 
considered credible and ultimately competent, regardless of 
a lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  The Board has the 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other evidence.  Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (2012).

Once the requirements of 38 C.F.R. § 3.385 (2012) have been 
met and a present hearing "disability" under applicable VA 
laws and regulations is found, a determination must be made 
as to whether the current hearing disorder is related to 
service.  In particular, the Court has held that 38 C.F.R. § 
3.385 operates to establish when a measured hearing loss is, 
or is not, a "disability" for which compensation may be 
paid, provided that the requirements for service connection 
are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) 
(citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 
(Stephen A. Schroeder et. al. eds., 1988).  Even if a 
veteran does not have a hearing loss disability for VA 
compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active military service.  
Id. at 158.  The threshold for normal hearing is 0 to 20 
decibels.

Service treatment records dated prior to November 1, 1967, 
are presumed to use the American Standards Association (ASA) 
standard, rather than the current International Standards 
Organization - American National Standards Institute (ISO-
ANSI) standard.  Conversion to ISO-ANSI units is 
accomplished by adding 15 decibels to the ASA units at 500 
Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 
Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 
4000 Hertz.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2012).

The pertinent evidence of record shows that upon enlistment 
examination in September 1965 an audiological evaluation 
(presumed to use the ASA standard and converted to the ISO-
ANSI standard) revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
10
10
10
10

A November 1967 examination report noted audiological 
evaluation (presumed to use the ASA standard and converted 
to the ISO-ANSI standard) revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
-5
LEFT
15
10
10
15
5

A January 1969 separation examination report noted 
audiological evaluation (noted to have employed the ASA 
standard and converted below to the ISO-ANSI standard) 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
15
LEFT
15
10
15
20
15

Service treatment records are negative for complaint or 
treatment for hearing loss.  In reports of medical history 
dated in September 1965, November 1967, and January 1969 the 
Veteran denied having or having ever had hearing loss.  

In statements and testimony provided in support of his claim 
the Veteran reported that he had been exposed to flight line 
aircraft noise without hearing protection during active 
service.  He also reported that he had flown in transport 
airplanes that had very poor acoustics and were very noisy 
without hearing protection.  He asserted he had been exposed 
to very high levels of aircraft noise during service that 
was far greater than any noise exposure he experienced after 
service associated with farming or carpentry work.  He 
further noted that he began working as a rural mail carrier 
in 1974 with little daily communication, but that he was 
aware his hearing loss was a problem in the early 1970's.  
In a statement received by VA in September 2009 the 
Veteran's spouse recalled that she first noticed his loss of 
hearing in the 1970's.

At his November 2009 VA audiology examination the Veteran 
reported in-service noise exposure from jets, flight lines, 
and cargo planes.  He reported post-service noise exposure 
from carpentry, farming, and mail delivery.  It was noted 
his hearing loss was first noticed 15 years earlier.  On 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
55
55
LEFT
25
35
45
55
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  
The examiner noted that a review of the claims file revealed 
the Veteran's hearing at enlistment and discharge was within 
normal limits.  It was the examiner's opinion that the 
Veteran's hearing loss was less than likely the result of 
military service.  As rationale for the opinion it was noted 
that there was no significant shift in either ear during 
military service.  In an April 2010 addendum the examiner 
noted the enlistment audiology results were converted to 
ANSI standards and when compared to the 1969 separation 
examination results did not indicate a shift in hearing 
thresholds.  The examiner also affirmed her November 2009 
opinion.

In a February 2011 addendum report a VA physician referred 
to Institute of Medicine sources noting that the 
"understanding of the mechanisms and processes involved in 
the recovery from noise exposure suggests that a delay of 
many years in the onset of noise-induced hearing loss 
following an earlier noise exposure is extremely unlikely."  
The physician found that with the Veteran's normal hearing 
upon discharge there was no evidence of hearing damage due 
to military noise exposure and that any worsening of hearing 
from the time of discharge to the current time was due to 
noise exposure after discharge.  It was the physician's 
opinion that the Veteran's present hearing loss was not due 
to or aggravated by his military noise exposure.  

Based upon the evidence of record, the Board finds a 
bilateral hearing loss disability for VA compensation 
purposes was not manifest during active service or 
sensorineural hearing loss within the first post-service 
year and hearing loss is not shown to have developed as a 
result of an established event, injury, or disease during 
active service.  The Veteran's statements as to noise 
exposure in service are credible and consistent with the 
circumstance of his service; however, the February 2011 VA 
medical opinion in this case is persuasive and based upon 
adequate rationale.  Although the converted ASA standard 
audiology findings upon enlistment and separation 
examinations include a slight upward shift in hearing 
thresholds, it was the physician's opinion that since his 
hearing was within normal limits upon discharge the 
Veteran's subsequently manifest hearing loss disability was 
not due to his noise exposure during service.  The opinion 
is shown to have been based upon examination findings, a 
thorough review of the evidence of record, and adequate 
consideration of the Veteran's statements.  

The Board further finds that the Veteran is competent to 
provide evidence as to observations and some medical 
matters, but that his statements are, at most, conclusory 
assertions of a nexus between his in-service noise exposure 
and his post-service hearing loss.  Jandreau, 492 F.3d 1372; 
Buchanan, 451 F.3d 1331.  As questions of medical diagnosis 
and a relationship to service are complex etiological 
questions akin to the type of medical matters which 
laypersons are not competent to provide, his statements are 
insufficient to establish service connection.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must 
determine whether claimed disability is type of disability 
for which lay person is competent to provide etiology or 
nexus evidence).  Therefore, entitlement to service 
connection for bilateral hearing loss must be denied.

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the claimant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance 
of the evidence in this case is against the Veteran's claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


